BECK, Judge,
concurring and dissenting:
I dissent because I conclude that the trial court did not err in refusing to permit appellant to present apportionment evidence prior to sentencing. I would affirm the judgment of sentence.1
The record supports the trial court’s finding that the Commonwealth established at trial by a preponderance of the evidence that appellant possessed more than two grams of cocaine with the intent to deliver. The question is whether under the applicable statute the trial court was required at the time of verdict to make a record of that finding. And if the trial court failed to do so, whether the trial court was required to hear additional testimony at the time of sentencing regarding apportionment.
Following a bench trial, appellant was found guilty of possession of cocaine and possession of cocaine with the intent to deliver (“PWI”). At the time the court announced the verdict, the court made its finding that the amount of cocaine involved was 2.34 grams. The court, however, did not specify what if any portion of that amount was possessed solely for personal use. Prior to sentencing, appellant petitioned to present evidence to prove that he possessed less than two grams of cocaine with the intent to distribute. The trial court refused to consider this additional evidence. In accordance with 18 Pa.C.S. § 7508, the court then imposed the mandatory minimum sentence for posses*352sion with intent to deliver over two grams of a controlled substance.
In its opinion in support of the sentence, the trial court stated that, based upon competent evidence at trial, the appellant possessed the entire 2.34 grams with an intent to deliver, not for personal use. The trial court set forth the evidence presented at trial from which its conclusion was drawn, including the Commonwealth expert’s testimony that the packaging and amount were consistent with an intent to deliver, not with personal use, and the fact that appellant had a gun and a large sum of cash, but no paraphernalia.
Appellant insists that the statute mandates that at sentencing, the trial court consider additional evidence regarding the applicability of the mandatory minimum sentence. The statute provides:
Proof of sentencing. Provisions of this section shall not be an element of the crime. Notice of the applicability of this section to the defendant shall not be required prior to conviction, but reasonable notice of the Commonwealth’s intention to proceed under this section shall be provided after conviction and before sentencing. The applicability of this section shall be determined at sentencing. The court shall consider evidence presented at trial, shall afford the Commonwealth and the defendant an opportunity to present necessary additional evidence and shall determine, by a preponderance of the evidence, if this section is applicable.
18 Pa.C.S. § 7508(b) (emphasis added).
The majority remands for new sentencing proceedings to permit appellant to introduce evidence of apportionment. The majority concludes that the court did not make a timely finding at the point of the verdict that all of the cocaine was possessed with the intent to deliver; therefore, the appellant must be afforded an opportunity at sentencing to present apportionment evidence.
I find nothing in the statute that requires the trial court to make a record finding as to apportionment at the time of verdict. If, as in this case, the judge heard evidence at trial sufficient to decide the apportionment question, additional evidence on the question at sentencing is unnecessary and a waste of judicial resources. The statute permits the trial court to make its decision based upon the evidence presented at trial, and any necessary evidence presented at sentencing. Thus, at the time of sentencing, the trial court has the discretion to decide whether at trial sufficient evidence was presented to establish the applicability of the mandatory minimum sentence by a preponderance of the evidence or whether to permit the defendant to present additional evidence. The statute only requires the court to hear additional evidence if necessary, and to make its finding known at sentencing.
The majority relies upon Commonwealth v. Carroll, 438 Pa.Super. 55, 651 A.2d 171, allocatur denied, 541 Pa. 649, 664 A.2d 539 (1995), for its conclusion that the trial court was legally required to hear additional evidence to determine the applicability of the statutory mandatory minimum sentence. Carroll is readily distinguishable from the instant case.
The defendant in Carroll was caught with over two grams of cocaine in his possession and was convicted of possession and PWI. As in the present case, the court did not specifically state at verdict how much was possessed with intent to deliver and how much, if any, was possessed solely for personal use. Prior to sentencing, the trial court agreed to hear additional evidence by defendant regarding his serious drug addiction and heavy use. Based thereon, the court concluded that less than two grams of the total amount was possessed with the intent to deliver, and refused to impose the mandatory minimum. The Commonwealth appealed. This court affirmed, explaining that because no evidence had been presented at trial upon which the court could determine the quantity of drugs possessed by the defendant with the intent to deliver, the court was permitted and indeed required to hear additional evidence at sentencing in order to determine whether the mandatory minimum sentence applied.
In the present case, by contrast, the Commonwealth presented ample evidence at trial upon which the court could conclude, by a *353preponderance of the evidence, that appellant possessed over two grams of cocaine with the intent to deliver. Nothing in the statute or case law requires that if at the time of verdict, the court does not make a specific finding regarding the quantity possessed with intent to deliver, then the court may not properly announce such a determination later, at sentencing, without hearing additional evidence. I find the trial court’s determination to be supported by sufficient competent-evidence and, therefore, I would affirm.

. I agree with the majority’s conclusion that the trial court properly prohibited appellant from cross-examining the Commonwealth’s expert witnesses about testimony in unrelated drug cases.